Name: Commission Regulation (EC) No 1578/2002 of 12 August 2002 amending temporary Council Regulation (EC) No 2505/96 concerning the quota volume of certain autonomous Community tariff quotas
 Type: Regulation
 Subject Matter: chemistry;  industrial structures and policy;  agricultural activity;  tariff policy
 Date Published: nan

 Avis juridique important|32002R1578Commission Regulation (EC) No 1578/2002 of 12 August 2002 amending temporary Council Regulation (EC) No 2505/96 concerning the quota volume of certain autonomous Community tariff quotas Official Journal L 236 , 04/09/2002 P. 0003 - 0003Commission Regulation (EC) No 1578/2002of 12 August 2002amending temporary Council Regulation (EC) No 2505/96 concerning the quota volume of certain autonomous Community tariff quotasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2505/96 of 20 December 1996 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products(1), as last amended by Regulation (EC) No 1148/2002(2), and in particular Article 6 thereof,Whereas:(1) The quota amount for an autonomous Community tariff quota is insufficient to meet the needs of the Community industry. Consequently, the quota amount for glass granulate (order No 09.2867) should be increased.(2) Regulation (EC) No 2505/96 should be amended accordingly. So as to insure uninterrupted use of these quotas, it will be necessary to change that Regulation with effect from 1 January 2002.(3) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1For the quota period from 1 January to 31 December 2002, Annex I to Regulation (EC) No 2505/96 shall be amended as follows:- Order number 09.2867: the amount of the tariff quota shall be altered to 450 tonnes.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 August 2002.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 345, 31.12.1996, p. 1.(2) OJ L 170, 29.6.2002, p. 11.